DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims 1-20, the prior art discloses  an obtaining the information that indicates that the wireless network is using long term evolution communications, and new radio resource overhead data corresponding to new radio signals based on network-configured new radio parameter data; and determining channel state information reference resources based on removing the long term evolution resource overhead data and the new radio resource overhead data from channel state information computation data, but fails to teach and render obvious of determining rank indicator (RI) and channel quality indicator (CQI) combinations, input, to the MLP network, the extracted at least one channel feature and the RI and CQI combinations, receive, for each of the RI and CQI combinations, an output of the MLP network, wherein the outputs of the MLP network indicate throughput or spectral efficiency for the electronic device, and Attorney Docket No: 2180-248 (WB-202002-013-1)select an RI and CQI combination of the RI and CQI combinations based on the received outputs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471